MEMORANDUM **
Abdul Razaq Naeem appeals his conviction and 60-month sentence imposed after his jury trial for arson, in violation of 18 U.S.C. § 8440).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Naeem has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record. Naeem has filed a pro se supplemental brief raising two issues.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no issues warranting review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.